           Case 1:18-vv-01143-UNJ Document 44 Filed 02/05/20 Page 1 of 5




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1143V
                                         UNPUBLISHED


    IRIS J. JACKSON,                                          Chief Special Master Corcoran

                         Petitioner,                          Filed: January 6, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Damages Decision Based on Proffer;
    HUMAN SERVICES,                                           Influenza (Flu) Vaccine; Shoulder
                                                              Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


Jimmy A. Zgheib, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
respondent.


                                DECISION AWARDING DAMAGES1

       On August 6, 2018, Iris J. Jackson filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine she received on
September 25, 2017. Petition at 1. The case was assigned to the Special Processing
Unit of the Office of Special Masters.

      On July 25, 2019, a ruling on entitlement was issued, finding Petitioner entitled to
compensation for SIRVA. On January 3, 2020, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded a total of $124,348.79,
representing compensation for Petitioner’s actual and projected pain and suffering

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01143-UNJ Document 44 Filed 02/05/20 Page 2 of 5



($120,000.00) and past unreimbursable expenses ($4,348.79). Proffer at 2. In the
Proffer, Respondent represented that Petitioner agrees with the proffered award. Id.
Based on the record as a whole, I find that Petitioner is entitled to an award as stated in
the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $124,348.79, (representing compensation for pain and suffering
($120,000.00) and past unreimbursable expenses ($4,348.79)) in the form of a
check payable to Petitioner. This amount represents compensation for all damages
that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
               Case 1:18-vv-01143-UNJ Document 44 Filed 02/05/20 Page 3 of 5



                   IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS

                                                 )
IRIS J. JACKSON,                                 )
                                                 )
                   Petitioner,                   )
                                                 )      No. 18-1143V
          v.                                     )      Chief Special Master Corcoran
                                                 )      ECF
SECRETARY OF HEALTH AND                          )
HUMAN SERVICES,                                  )
                                                 )
                   Respondent.                   )
                                                 )

                 RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

          On August 6, 2018, Iris J. Jackson (“petitioner”) filed a petition for compensation under

the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34 (“Vaccine Act”

or “Act”), alleging that she suffered a right shoulder injury as a result of an influenza (“flu”)

vaccine administered on September 25, 2017. On July 25, 2019, the Chief Special Master issued

a Ruling on Entitlement finding petitioner entitled to compensation.

I.        Items of Compensation

          A.       Pain and Suffering

          Respondent proffers that petitioner should be awarded $120,000.00 in actual and

projected pain and suffering. This amount reflects that the award for projected pain and

suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4). Petitioner

agrees.

          B.       Unreimbursable Expenses

          Evidence supplied by petitioner documents petitioner’s unreimbursable expenses as a

result of her vaccine injury. Respondent proffers that petitioner should be awarded
          Case 1:18-vv-01143-UNJ Document 44 Filed 02/05/20 Page 4 of 5



unreimbursable expenses in the amount of $4,348.79, as provided under the Vaccine Act, 42

U.S.C. § 300aa-15(a)(1)(B). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following1: a lump sum payment of $124,348.79, representing

compensation for pain and suffering ($120,000.00), and past unreimbursable expenses

($4,348.79), in the form of a check payable to petitioner, Iris J. Jackson.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Iris J. Jackson:                              $124,348.79




                                                      Respectfully submitted,

                                                      JOSEPH H. HUNT
                                                      Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      CATHARINE E. REEVES
                                                      Deputy Director
                                                      Torts Branch, Civil Division

                                                      ALEXIS B. BABCOCK
                                                      Assistant Director
                                                      Torts Branch, Civil Division



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                  2
       Case 1:18-vv-01143-UNJ Document 44 Filed 02/05/20 Page 5 of 5



                                         s/ Catherine E. Stolar
                                         CATHERINE E. STOLAR
                                         Trial Attorney
                                         Torts Branch, Civil Division
                                         U.S. Department of Justice
                                         P.O. Box 146
                                         Benjamin Franklin Station
                                         Washington, D.C. 20044-0146
                                         Tel.: (202) 353-3299
                                         Fax: (202) 616-4310
                                         Email: catherine.stolar@usdoj.gov

DATED: 1/3/2020




                                     3
